Case 4:18-cv-12038-MFL-MJH ECF No. 57, PageID.1270 Filed 04/16/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

OPELTON PARKER JR. by his legal guardian
JULIETTE PARKER,

       Plaintiffs,                                   Case No. 18-cv-12038
                                                     Hon. Matthew F. Leitman
v.

CITY OF HIGHLAND PARK, et al.,
     Defendants.
__________________________________________________________________/

          ORDER (1) SETTING REVISED EXPERT DISCOVERY
           SCHEDULE AND (2) TERMINATING PLAINTIFF’S
     MOTION TO AMEND SCHEDULING ORDER (ECF No. 52) AS MOOT

       On March 31, 2021, Plaintiff Opelton Parker Jr. filed a motion to amend the

current scheduling order in this action to provide additional time for Parker to file

his expert disclosures. (See Mot., ECF No. 52.) The Court held a video status

conference with counsel for both parties on April 15, 2021, to discuss the motion.

For the reasons explained during the status conference, IT IS HEREBY

ORDERED as follows:

           Each party shall have until June 15, 2021, to identify their experts and

              serve upon the other party the expert disclosures required by the Federal

              Rules of Civil Procedures;




                                           1
Case 4:18-cv-12038-MFL-MJH ECF No. 57, PageID.1271 Filed 04/16/21 Page 2 of 2




          The parties shall make their respective experts available for deposition

            and the depositions of the experts shall be taken by no later than August

            2, 2021;

          Following this period of expert discovery, the Court will hold a status

            conference to discuss a briefing schedule with respect to Defendants’

            currently-pending motion for summary judgment (see Mot., ECF No.

            54);

          Parker Jr. need not file a response to Defendants’ motion for summary

            judgment until further order of the Court; and

          Parker Jr.’s motion to amend the scheduling order (ECF No. 52) is

            TERMINATED AS MOOT.

      IT IS SO ORDERED.


                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE
Dated: April 16, 2021


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on April 16, 2021, by electronic means and/or
ordinary mail.

                                      s/ Holly A. Monda
                                      Case Manager
                                      (810) 341-9764



                                         2
